Citation Nr: 9934777	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-29 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder due 
to undiagnosed illness.

2.  Entitlement to service connection for a stomach disorder 
due to undiagnosed illness.

3.  Entitlement to service connection for anemia due to 
undiagnosed illness.

4.  Entitlement to service connection for a mental disorder 
due to undiagnosed illness.

5.  Entitlement to service connection for a disorder of the 
joints, other than as pertain to the back, due to undiagnosed 
illness.

6.  Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 
1991.  She served in the Southwest Asia Theater from January 
14, 1991, to April 27, 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1995 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that, in addition to the issues identified on 
the first page of this decision, the issue of entitlement to 
service connection for an ear, nose and throat condition due 
to undiagnosed illness was also the subject of the Statement 
of the Case (SOC) promulgated by the Nashville RO, and of 
testimony proffered at the personal hearing held at the San 
Juan RO in December 1996.  However, review of the record does 
not demonstrate that a timely Notice of Disagreement (NOD) as 
to 

this issue was received by VA subsequent to the October 1995 
rating decision.  See 38 C.F.R. §§ 20.200 and 20.201 (1999).  
This issue, accordingly, has not been developed for appellate 
consideration and is not before the Board at this time.  
Likewise, the issue of entitlement to service connection for 
dyslexia, for which an NOD was issued, and which was 
referenced in the SOC issued by the RO, is not before the 
Board at this time inasmuch as no Substantive Appeal on that 
matter was thereafter received by VA; the Board must point 
out that this matter was not cited as a matter for appeal at 
the personal hearing.  See 38 C.F.R. §§ 20.200, 20.202 
(1999).

The Board notes that the issue of entitlement to service 
connection for a disorder of the joints due to undiagnosed 
illness has been characterized, for the purpose of this 
appeal, as one that does not pertain to the back.  The 
question of entitlement to service connection for a back 
disorder has been developed as a separate appellate issue 
that will be discussed herein and which is the subject of the 
REMAND section of this decision, set forth below.


FINDINGS OF FACT

1.  A skin disorder has been diagnosed as seborrheic 
keratosis.

2.  A stomach disorder has been diagnosed as gastroesophageal 
reflux disease.

3.  Anemia has been diagnosed as the product of menorrhagia.

4.  A mental disorder has been diagnosed most recently as a 
personality disorder; diagnoses of post-traumatic stress 
disorder and major depression have also been rendered.

5.  A disorder of the joints, other than as pertain to the 
back, has been diagnosed as bilateral patellofemoral syndrome 
with tendinitis.  


6.  With regard to the veteran's complaints of a back 
disorder, the most recent medical evidence indicates the 
presence of herniated discs.

7.  Medical evidence compiled during the veteran's period of 
active service shows that low back pain, which had clearly 
and unmistakably been manifested prior to active service, had 
been aggravated during that period of active service.

8.  Medical evidence indicates a continuity of 
symptomatology, with regard to complaints of back problems, 
since the veteran's separation from active service.


CONCLUSIONS OF LAW

1.  A claim for service connection for a skin disorder due to 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

2.  A claim for service connection for a stomach disorder due 
to undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

3.  A claim for service connection for anemia due to 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

4.  A claim for service connection for a mental disorder due 
to undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

5.  A claim for service connection for a joint disorder, 
other than as pertains to the back, due to undiagnosed 
illness is not well grounded.  38 U.S.C.A. §§ 1110, 1117, 
5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).


6.  The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Skin Disorder, a Stomach 
Disorder, Anemia,
a Mental Disorder, and a Joint Disorder Other Than as 
Pertains to the Back, 
due to Undiagnosed Illness

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two. 

Entitlement to service connection for a particular disability 
requires evidence both of the existence of a current 
disability and that the disability resulted from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Active 
military service includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an 

injury incurred or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(24), 106 (West 1991).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue; signs 
or symptoms involving skin; headaches; muscle pain or joint 
pain; neurologic signs or symptoms; neuropsychologic signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1999).  The chronic disability must have become manifested 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1999).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Further, a chronic 
disability is one that has existed for six months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3) (1999).  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability were first manifested.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations 

during the Persian Gulf War; (2) was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) is the result of the veteran's 
own willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c) (1999).   

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1999).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

With regard to the veteran's claims for service connection 
for a skin disorder, a stomach disorder, anemia, a mental 
disorder, and a disorder of the joints other than as pertains 
to the back, all purportedly due to undiagnosed illness, it 
must be pointed out that the medical evidence clearly 
demonstrates that each of these problems has been attributed, 
by means of clinical findings, to specific diagnosed 
disorders.  In particular, the medical record shows that, in 
May 1994 and October 1994, a skin disorder, and specifically 
a skin disorder of the left breast, was diagnosed as 
seborrheic keratosis.  Medical records dated in 1994 and 1995 
show that stomach complaints were deemed to represent 
manifestations of gastroesophageal reflux disorder.  The fact 
that the veteran was found to be anemic was attributed to 
menorrhagia (that is, excessive uterine bleeding), and it is 
noted that the clinical evidence shows that in May 1995, when 
the bleeding was considered under control, it was clinically 
found that there was no evidence of anemia.  It must also be 
pointed out that medical records dated in June 1984 indicate 
that the veteran was accorded treatment at that time - more 
than six years prior to her Persian Gulf service - for 
vaginal bleeding.


In addition, the clinical evidence shows that the veteran's 
complaints of mental problems have been diagnosed as 
representing various psychiatric disorders.  A July 1994 VA 
record shows that post-traumatic stress disorder was 
diagnosed, while in December 1994 a diagnosis of major 
depression was rendered.  The report of a May 1995 VA mental 
disorders examination indicates a diagnosis of a personality 
disorder, with histrionic features.  The Board also notes, 
with regard to the underlying basis of the veteran's claim, 
which is that her mental disorder due to undiagnosed illness 
is the product of her service in the Southwest Asia Theater, 
that medical records demonstrate the presence of mental 
problems prior to such service.  An August 1982 medical 
record shows that she was considered to be experiencing a 
moderate anxiety reaction, while a March 1991 service medical 
record shows that she indicated that she began to feel uneasy 
and unhappy following her activation for service.

Finally, with regard to the veteran's claim as to a disorder 
of the joints (other than as pertains to the back) due to 
undiagnosed illness, a review of the clinical evidence shows 
that the only orthopedic problems for which she has sought 
treatment either contemporaneous with, or subsequent to, her 
Persian Gulf War service are problems pertaining to the 
knees.  However, the report of a VA joints examination that 
was conducted in April 1995, while noting her complaints of 
bilateral knee pain, indicates that a diagnosis of bilateral 
knee patellofemoral syndrome with tendinitis was rendered; 
that is, a specific clinical diagnosis was made.  The Board 
also notes that medical records show that she sought 
treatment for joint problems prior to her Persian Gulf 
service; an October 1982 clinical record indicates complaints 
of bilateral knee and right hip pain, while in May 1988 she 
was seen for tendinitis of both legs.  In addition, the 
report of a medical examination conducted in June 1985, in 
conjunction with reserve service, shows that she persistently 
complained of knee pain "and was interpreted...as malingering.  
She states she complained because she fell repeatedly from 
poles during training, and was referred to psychologist.  She 
feels fine now."


Inasmuch as diagnosed illnesses has been identified, with 
regard to the veteran's complaints of a skin disorder, a 
stomach disorder, anemia, a mental disorder, and a disorder 
of the joints (other than as pertains to the back), the 
criteria for service connection for undiagnosed illnesses 
arising from Southwest Asia service as to these complaints 
cannot be satisfied.  It must be emphasized that the 
provisions of 38 C.F.R. § 3.317 (1999), whereby service 
connection for undiagnosed illnesses due to Persian Gulf War 
service is authorized, stipulates that the disabilities for 
which such benefits are sought are limited to those that have 
not been attributed to any known clinical diagnosis by 
history, physical examination or laboratory tests.  38 C.F.R. 
§ 3.317(a) (1999).  As is evident from the above discussion, 
the veteran's skin disorder, stomach disorder, anemia, mental 
disorder, and disorder of the joints (other than as pertains 
to the back), each have been attributed to, and have been 
diagnosed as, a specific disorder that can be classified as a 
"known clinical diagnosis."  It therefore follows that the 
disabilities for which the veteran is seeking service 
connection - a skin disorder, a stomach disorder, anemia, a 
mental disorder, and a disorder of the joints (other than as 
pertains to the back), due to undiagnosed illness - are not 
shown to exist, and cannot be said to be currently 
manifested.  Since these disorders do not exist, claims for 
service connection for these disorders are not well grounded.

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  In the case at hand, the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of any claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded; the Court has in fact 
specifically held that, when a claim is not well grounded, VA 
cannot 

assist a claimant.  Morton v. West, 12 Vet. App. 477 (1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  The Board must 
also point out that the veteran is free to submit new and 
material evidence, and reopen her claims for service 
connection for a skin disorder, a stomach disorder, anemia, a 
mental disorder, and a joint disorder other than as pertains 
to the back, due to undiagnosed illnesses, at any time.

II. Service Connection for a Back Disorder

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim that is not well 
grounded.  Morton, supra.  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence 

to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  


With regard to the veteran's claim for service connection for 
a back disorder, the medical evidence indicates that a back 
disorder that had pre-existed her period of active service 
may have been aggravated by that service; the report of a 
service separation medical examination, dated in March 1991, 
while indicating that the spine was clinically evaluated as 
normal, specifically notes that there was "[c]hronic low back 
pain aggravated by fall during annual training."  Medical 
evidence dated thereafter shows persistent complaints of low 
back problems, and, more recently, diagnoses of herniated 
discs.  Under Caluza, supra, and Savage, supra, this evidence 
provides a sufficient basis for concluding that this claim is 
well grounded.


ORDER

A claim of entitlement to service connection for a skin 
disorder due to undiagnosed illness is not well grounded, and 
is therefore denied.  A claim of entitlement to service 
connection for a stomach disorder due to undiagnosed illness 
is not well grounded, and is therefore denied.  A claim of 
entitlement to service connection for anemia due to 
undiagnosed illness is not well grounded, and is therefore 
denied.  A claim of entitlement to service connection for a 
mental disorder due to undiagnosed illness is not well 
grounded, and is therefore denied.  A claim of entitlement to 
service connection for a disorder of the joints, other than 
as pertain to the back, due to undiagnosed illness is not 
well grounded, and is therefore denied.

The claim of entitlement to service connection for a back 
disability is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
back disability is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the 

claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
particular, the Board believes that the report of a VA 
orthopedic examination, conducted subsequent to a review by 
the examiner of the veteran's claims folder, would be helpful 
in determining whether any current back disability, to 
include but not necessarily limited to herniated discs, 
represents inservice aggravation of the veteran's back 
impairment.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded her treatment since 1996 for 
back problems.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded her for back problems.

3.  Following receipt of any and all such 
records, the RO should accord the veteran 
a special VA orthopedic examination by 
the appropriate specialist.  In 
particular, the examiner should 
ascertain, following review of the 
veteran's claims folder and the pertinent 
evidence associated therewith, whether 
any current back disability can be deemed 
to represent the result or consequence of 
any aggravation, during her period of 
active service from November 1990 to May 
1991, of a pre-existing back problem.  
All tests indicated should be 

conducted at this time.  All findings, 
and the reasons and bases therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.  The veteran's claims folder is 
to be made available to the examiner, for 
his or her review and referral, prior to 
this examination.

4.  Thereafter, the RO should review the 
claim.  If the decision still remains 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is also notified that failure to 
report for a scheduled VA examination without good cause may 
result in adverse action with regard to her claim.  38 C.F.R. 
§ 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action until she is so informed.  
The purpose of this REMAND is to obtain additional medical 
information.  No inferences as to the ultimate disposition of 
this claim should be made.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals







